
	
		I
		111th CONGRESS
		2d Session
		H. R. 5298
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2010
			Mr. Tiahrt (for
			 himself, Mr. Larsen of Washington,
			 Mr. Inslee,
			 Mr. Blunt,
			 Mr. Smith of Texas,
			 Mr. Moran of Kansas,
			 Mrs. Emerson,
			 Mr. Clay, Mr. Luetkemeyer, Mr.
			 Carnahan, Ms. Jenkins,
			 Mrs. Napolitano,
			 Mr. Manzullo,
			 Mr. Foster,
			 Mr. McMahon,
			 Mr. Loebsack,
			 Mr. Wilson of South Carolina,
			 Mr. Brown of South Carolina,
			 Mr. Davis of Illinois,
			 Mr. Calvert,
			 Ms. DeLauro,
			 Mr. Baca, Mr. Costello, Mr.
			 Hastings of Washington, Mr.
			 Gerlach, Mr. Rothman of New
			 Jersey, Mr. Rush,
			 Mr. Lipinski, and
			 Mr. Hare) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To require the Secretary of Defense to take illegal
		  subsidization into account in evaluating proposals for contracts for major
		  defense acquisition programs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fair Defense Competition
			 Act.
		2.Accounting for
			 illegal subsidization in evaluation of proposals for contracts for major
			 defense acquisition programs
			(a)Requirement
				(1)In
			 generalIn awarding a contract for any major defense acquisition
			 program, the Secretary of Defense shall, in conducting the cost or price
			 evaluation of any proposal for that contract, take into account any final panel
			 report described in paragraph (2) and take the action described in paragraph
			 (3).
				(2)Final panel
			 report describedA final panel report described in this paragraph
			 is the final report of a dispute settlement panel of the World Trade
			 Organization, submitted to the parties to a dispute pursuant to article 4.6 or
			 7.4 of the Agreement on Subsidies and Countervailing Measures, that either a
			 prohibited or actionable subsidy has been provided with respect to any
			 merchandise or major component thereof, or the development of any merchandise
			 or major component thereof, if that merchandise or component is part of a
			 proposal described in paragraph (1).
				(3)Action
			 describedIf the subsidy found to be prohibited or actionable in
			 the final panel report has not been withdrawn pursuant to article 4.7 or 7.8 of
			 the Agreement on Subsidies and Countervailing Measures, the action described in
			 this paragraph is, in conducting the cost or price evaluation of a proposal,
			 the Secretary shall increase the cost or price of the proposal by the amount of
			 the subsidy found to be prohibited or actionable in the final panel report
			 described in paragraph (2), as calculated jointly by the Secretary of Commerce
			 and the United States Trade Representative after notification is made by the
			 Secretary of Defense for the need for such a calculation.
				(b)DefinitionsIn
			 this section:
				(1)Agreement on
			 Subsidies and Countervailing MeasuresThe term Agreement on
			 Subsidies and Countervailing Measures means the Agreement on Subsidies
			 and Countervailing Measures described in section 101(d)(12) of the Uruguay
			 Round Agreements Act (19 U.S.C. 3511(d)(12)).
				(2)Cost or price
			 evaluationThe term cost or price evaluation means
			 an evaluation conducted by a source selection authority pursuant to subpart
			 15.305(a)(1) of the Federal Acquisition Regulation.
				(3)Major defense
			 acquisition programThe term major defense acquisition
			 program has the meaning given that term in section 2430 of title 10,
			 United States Code.
				(4)Prohibited or
			 actionable subsidyThe term prohibited or actionable
			 subsidy means a subsidy that is inconsistent with the Agreement on
			 Subsidies and Countervailing Measures because the subsidy is a prohibited or
			 actionable subsidy under the Agreement.
				
